Case 1:19-cv-06368-JMF Document 24 Filed 11/18/19 Page 1 of 3
            Case 1:19-cv-06368-JMF Document 24 Filed 11/18/19 Page 2 of 3




       5.       I personally attended the mediation scheduled for October 31, 2019. I attended

the mediation along with James Freeman, an employee of the Firm.

       6.       Mr. Freeman and I arrived at the mediation room in the lower level of 40 Foley

Square at about 11:46 a.m.                  , the mediator, defense counsel and defendant’s

representative were all present.

       7.       Defense counsel initially objected to proceeding with mediation because neither

Mr. Liebowitz nor Mr. Usherson were present in-person.

       8.




       9.




       10.




       11.




       12.
         Case 1:19-cv-06368-JMF Document 24 Filed 11/18/19 Page 3 of 3




       13.      I did not record the exact time I left the mediation room. However, I estimate that

no more than 40-45 minutes passed from the time I entered the room until the time when the

mediation was adjourned.

             Dated:    November 18, 2019
                       Valley Stream, NY

                                                             /rebeccaliebowitz/
                                                             Rebecca Liebowitz
